Citation Nr: 0734006	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  03-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which, in pertinent 
part, denied entitlement to service connection for the above 
condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, subsequent to issuance of the supplemental 
statement of the case (SSOC), the Board received additional 
evidence in support of the veteran's appeal. This evidence 
consists of VA clinical records from July 2007 showing 
treatment for the veteran's claimed bilateral knee 
disability.  This evidence was not submitted with a waiver of 
review by the agency of original jurisdiction (AOJ).  
Pertinent regulations require that the AOJ review evidence 
prior to appellate review by the Board.  38 C.F.R. § 
20.1304(c) (2007).

On September 6, 2007, the Board sent the veteran a letter 
requesting that he either sign a form waiving AOJ review 
prior to Board review, or indicate that he desired a remand 
for initial AOJ consideration of the evidence.  This letter 
informed the veteran that he had 45 days from the date of the 
letter to respond.  If no response was received by the end of 
the 45-day time period, the Board would assume that he did 
not want the Board to adjudicate the appeal at that time and 
the appeal would be remanded to the AOJ for review.  No 
response to this letter has been received.  Because the 
veteran has not waived AOJ consideration of the additional 
evidence, the evidence must be returned to the AOJ for review 
prior to appellate review.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

The AOJ should readjudicate the veteran's 
claim with consideration of all evidence, 
including that received since the issuance 
of the May 2007 SSOC. If the claim remains 
denied, the AOJ should issue another SSOC 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



